United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Carlton D. Donald			:
Patent No. 8,623,617				:
Issue Date: January 7, 2014			:		Decision on Petition
Application No. 13/607,040			:		
Filing Date: September 7, 2012		:
Attorney Docket No. 1009432.103US32	:


This is a decision on the renewed petition under 37 C.F.R. § 1.378(b) filed September 27, 2021, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is granted.

As a preliminary matter, the Office notes the last date the 7.5 year maintenance fee can be timely paid with a surcharge is January 7, 2022.  A failure to timely pay the fee will result in the expiration of the patent.

A petition under 37 C.F.R. § 1.378(b) was filed on October 22, 2020.  The petition request acceptance of the late 3.5 year maintenance fee.  The Office issued a decision dismissing the petition on July 22, 2021.  The decision requests information concerning the failure to timely pay the fee and the delay in the submission of a petition under 37 C.F.R. § 1.378(b).  The renewed petition and the requested information were filed on September 27, 2021.

The requirements set forth in 37 C.F.R. § 1.378(b) have been satisfied.  Therefore, the 3.5 year maintenance fee is accepted and the patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions